Order issued May 28, 2015




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-00962-CR
                                  No. 05-14-00963-CR
                       ________________________________________

                                   ALLEN HO, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                          Before Justices Fillmore, Myers, and Evans

       Based on the Court’s opinion of this date, we GRANT the January 27, 2015 motion of

Sharita Blacknall for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Sharita Blacknall as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Allen Ho, TDCJ

No. 1945313, Formby State Jail, 998 County Road AA, Plainview, Texas, 79072.



                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE